MEMORANDUM OPINION
                                         No. 04-12-00534-CV

                                IN THE INTEREST OF J.H., a Child

                      From the 225th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2003-CI-07195
                                Honorable Larry Noll, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: September 19, 2012

DISMISSED

           Appellant has filed a motion to dismiss this appeal, stating that the parties have resolved

all matters in dispute. The motion is granted, and the appeal is dismissed. See TEX. R. APP. P.

42.1(a)(1).

                                                        PER CURIAM